Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An effective filing date of 04/06/2021 is acknowledged.
Claims 1 – 20 are pending.

Specification
The abstract of the disclosure is objected to because the abstract does not include that which is new in the art to which the invention pertains.
Correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 5 – 7, 9, and 10–20 are objected to because of the following informalities:  
Claim 5
	Last line; change “Device” to --device--.
Claim 6
	Last line; insert --the-- before “update token”.
Claim 7 
	The claim is dependent claim of objected claim 6; therefore, it inherits the same deficiency of claim 6.
Claim 9
	Line 6; insert --leader-- between “additional” and “IoT device”.
	Line 7: change “an update token” to --a new update token--.
Claim 10 
	The claim is dependent claim of objected claim 9; therefore, it inherits the same deficiency of claim 9.
Claim 11 
	The first occurrence of acronym (“IoT”) should be spelled out.

Claim 16
	The first occurrence of acronym (“IoT”) should be spelled out.
Line 9; change “each first update token” to --the first update token--.
	Line 12; insert --the-- before “second leader IoT”.
Claims 12-15 and 17 – 20 
	These claims are dependent claims of objected claims 11 and 16; therefore, they inherit the same deficiencies of claims 11 and 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 11 and 13 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over ADRANGI et al. (Pub. No. 2018/0150289 A1; hereinafter Adrangi) in view of Agarmore et al. (Patent No. US 10,645,073; hereinafter Agarmore.) 

Claim 1
Adrangi teaches a method comprising (Adrangi; [0068] FIG. 8 is a block diagram illustrating a method for secure firmware upgrade for CIoT devices…): 
determining, by a processing resource, a leader Internet of Thing (IoT) device in a region (Adrangi; [0021] FIG. 1 illustrates a portion of the CIoT devices 102 in a cluster…At least one of the CIoT devices 102 in a cluster (region) can be a master CIoT device (leader) that can distribute the firmware upgrade file received from the firmware pusher device 104 to the other CIoT devices 102 (secondary) in the cluster. FIG. 6 further describes clusters of CIoT devices 102. Fig. 6 & [0060 – 0063] …FIG. 6 shows a master CIoT device 602-1 and a plurality of other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6 …The master CIoT device 602-1 can forward a firmware download file to the other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6…); 
sending, by the processing resource, an instructions update to the leader IoT device (Adrangi; [0068] FIG. 8 is a block diagram illustrating a method for secure firmware upgrade for CIoT devices…The process may further include connecting 863, by the CIoT UE device (leader), to the firmware pusher device…The process may further include receiving 867, by the CIoT UE device from the firmware pusher device, the firmware upgrade file…; Fig. 6 & [0060 – 0063] …FIG. 6 shows a master CIoT device 602-1 and a plurality of other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6 …The master CIoT device 602-1 can forward a firmware download file to the other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6…)
But, Adrangi does not explicitly teach sending, by the processing resource, an update token to a number of secondary IoT devices in the region, wherein the update token comprises information for the secondary IoT devices to receive the instructions update from the leader IoT device.
However, Agarmore teaches sending, by the processing resource, an update token to a number of secondary IoT devices in the region (Agarmore; Fig. 2, col. 5: 18 – 21, For example, and as will be described in greater detail below, request module 104 may cause endpoint device 202 (secondary devices) to request to download, onto endpoint device 202, an application 208 from host server 206 (leader, processing resource). 
col. 7: 49 – col. 8: 16, … In other examples, request module 104 may receive an authentication token from a host server that hosts an application for download and then return the authentication token to the host server within a request to receive the application… When the host server receives the authentication token within a request to download the application from request module 104, the host server may validate the authentication token and determine that the request came from an authorized user and/or endpoint device that was directed to download the application…), wherein the update token comprises information for the secondary IoT devices to receive the instructions update from the leader IoT device (Agarmore; col. 8: 4 – 16, As an example, the disclosed systems (operating within a host server) may embed or incorporate an authentication token within a URL that directs an endpoint device to the host server. For example, the host server may send, to request module 104, a URL such as "www.ApplicationDownloadPlatform.com/123456." In this example, "ApplicationDownloadPlatform" may represent the domain name of the host server and "123456" may represent the authentication token…)
Adrangi and Agarmore are in the same analogous art as they are in the same field of endeavor, updating/installing software and/or firmware.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Agarmore teachings into Adrangi invention to include authentication token, which is used by devices determine a device containing software, and the device validate the authentication token to verify the devices as suggested by Agarmore (col. 7: 49 – col. 8: 16.)

Claim 2
Adrangi also teaches the number of secondary IoT devices are in a low power wide area network (LPWAN) with the leader IoT device (Adrangi; Fig. 1, [0018 – 0019] The CIoT device 102 (secondary device) is a user equipment (UE) configured to communicate via at least a low throughput and low power radio… For example, the CIoT devices 102 are equipped with a high throughput and high power radio (e.g., low range and high throughput radio) and a low throughput and low power radio…)



Claim 3
Agarmore teaches the update token comprises an authentication key (Agarmore; col. 7: 25 – 28, The term "authentication token," as used herein, generally refers to any type or form of key, code, string, or other portion of data that may be used to verify the identity of a user or computing device) Motivation for incorporating Agarmore into Adrangi is the same as motivation in claim 1.

Claim 4
Agarmore teaches the update token comprises an address for the leader IoT device (Agarmore; col. 8: 4 – 16, As an example, the disclosed systems (operating within a host server) may embed or incorporate an authentication token within a URL (address) that directs an endpoint device to the host server (leader)…) Motivation for incorporating Agarmore into Adrangi is the same as motivation in claim 1.

Claim 5
Agarmore teaches sending, by a secondary IoT device of the number of secondary IoT devices, the update token to the leader IoT device (Agarmore; Fig. 2, col. 5: 18 – 21, For example, and as will be described in greater detail below, request module 104 may cause endpoint device 202 (secondary device) to request to download, onto endpoint device 202, an application 208 from host server 206 (leader). 
col. 7: 49 – col. 8: 16, … In other examples, request module 104 may receive an authentication token from a host server that hosts an application for download and then return the authentication token to the host server within a request to receive the application… When the host server receives the authentication token within a request to download the application from request module 104, the host server may validate the authentication token and determine that the request came from an authorized user and/or endpoint device that was directed to download the application…) Motivation for incorporating Agarmore into Adrangi is the same as motivation in claim 1.

Claim 6
Agarmore teaches validating, by the leader IoT device, the secondary IoT device of the number of secondary IoT devices based on update token (Agarmore; Fig. 2, col. 5: 18 – 21, For example, and as will be described in greater detail below, request module 104 may cause endpoint device 202 (secondary device) to request to download, onto endpoint device 202, an application 208 from host server 206 (leader). 
col. 7: 49 – col. 8: 16, … In other examples, request module 104 may receive an authentication token from a host server that hosts an application for download and then return the authentication token to the host server within a request to receive the application… When the host server receives the authentication token within a request to download the application from request module 104, the host server may validate the authentication token and determine that the request came from an authorized user and/or endpoint device that was directed to download the application…) Motivation for incorporating Agarmore into Adrangi is the same as motivation in claim 1.



Claim 7
Adrangi also teaches sending, by the leader IoT device, the instructions update to the secondary IoT device (Adrangi; Fig. 6, [0062] … The master CIoT device 602-1 can forward a firmware download file to the other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6…)

Claim 8
Adrangi also teaches the instructions update comprises a firmware update (Adrangi; Fig. 6, [0062] … The master CIoT device 602-1 can forward a firmware download file to the other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6…)

Claim 9
Adrangi teaches 
determining, by the processing resource, an additional leader IoT device in the region, wherein the additional leader IoT device is a device from the number of secondary IoT devices (Adrangi; [0021] FIG. 1 illustrates a portion of the CIoT devices 102 in a cluster…At least one of the CIoT devices 102 in a cluster can be a master CIoT device (leader) that can distribute the firmware upgrade file received from the firmware pusher device 104 to the other CIoT devices 102 in the cluster…; Fig. 6, [0060 – 0063] …FIG. 6 shows a master CIoT device 602-1 and a plurality of other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6 …The master CIoT device 602-1 can forward a firmware download file to the other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6…), a master CIoT device can be chosen among CIoT devices; 
sending, by the processing resource, a new instructions update to the leader IoT device and the additional IoT device (Adrangi; [0068] FIG. 8 is a block diagram illustrating a method for secure firmware upgrade for CIoT devices…The process may further include connecting 863, by the CIoT UE device (leader), to the firmware pusher device…The process may further include receiving 867, by the CIoT UE device from the firmware pusher device, the firmware upgrade file…; Fig. 6 & [0060 – 0063] …FIG. 6 shows a master CIoT device 602-1 and a plurality of other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6 …The master CIoT device 602-1 can forward a firmware download file to the other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6…);
wherein the partial number of secondary IoT devices excludes the additional leader IoT device (Adrangi; [0021] FIG. 1 illustrates a portion of the CIoT devices 102 in a cluster…At least one of the CIoT devices 102 in a cluster can be a master CIoT device (leader) that can distribute the firmware upgrade file received from the firmware pusher device 104 to the other CIoT devices 102 in the cluster. FIG. 6 further describes clusters of CIoT devices 102. Fig. 6 & [0060 – 0063] …FIG. 6 shows a master CIoT device 602-1 and a plurality of other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6 …The master CIoT device 602-1 can forward a firmware download file to the other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6…)
 Agarmore teaches 
sending, by the processing resource, an update token for the new instructions update to a partial number of secondary IoT devices in the region (Agarmore; Fig. 2, col. 5: 18 – 21, For example, and as will be described in greater detail below, request module 104 may cause endpoint device 202 (secondary devices) to request to download, onto endpoint device 202, an application 208 from host server 206 (leader, processing resource). 
col. 7: 49 – col. 8: 16, … In other examples, request module 104 may receive an authentication token from a host server that hosts an application for download and then return the authentication token to the host server within a request to receive the application… When the host server receives the authentication token within a request to download the application from request module 104, the host server may validate the authentication token and determine that the request came from an authorized user and/or endpoint device that was directed to download the application…); 
wherein the new update token comprises information for the partial number of secondary IoT devices to receive the new instructions update (Agarmore; col. 8: 4 – 16, As an example, the disclosed systems (operating within a host server) may embed or incorporate an authentication token within a URL that directs an endpoint device to the host server. For example, the host server may send, to request module 104, a URL such as "www.ApplicationDownloadPlatform.com/123456." In this example, "ApplicationDownloadPlatform" may represent the domain name of the host server and "123456" may represent the authentication token…) Motivation for incorporating Agarmore into Adrangi is the same as motivation in claim 1.

Claim 10
Agarmore teaches 
sending, by the additional leader IoT device, the new instructions update to a secondary device of the partial number of secondary IoT devices in response to receiving the new update token (Agarmore; col. 7: 49 – col. 8: 16, … In other examples, request module 104 may receive an authentication token from a host server that hosts an application for download and then return the authentication token to the host server within a request to receive the application…) Motivation for incorporating Agarmore into Adrangi is the same as motivation in claim 1.

Claim 11
an IoT system comprising: 
a platform engine to (Adrangi; [0017] FIG. 1 is a system diagram for secure firmware upgrade for a CIoT device according to one embodiment. FIG. 1 includes a plurality of CIoT devices 102, a firmware pusher device (e.g., FW pusher) 104…): 
	determine a first leader IoT device from a plurality of IoT devices (Adrangi; [0021] FIG. 1 illustrates a portion of the CIoT devices 102 in a cluster…At least one of the CIoT devices 102 in a cluster can be a master CIoT device (leader) that can distribute the firmware upgrade file received from the firmware pusher device 104 to the other CIoT devices 102 in the cluster. FIG. 6 further describes clusters of CIoT devices 102. Fig. 6 & [0060 – 0063] …FIG. 6 shows a master CIoT device 602-1 and a plurality of other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6 …The master CIoT device 602-1 can forward a firmware download file to the other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6…); 
	determine a secondary IoT device from the plurality of IoT devices (Adrangi; [0021] FIG. 1 illustrates a portion of the CIoT devices 102 in a cluster…At least one of the CIoT devices 102 in a cluster can be a master CIoT device (leader) that can distribute the firmware upgrade file received from the firmware pusher device 104 to the other CIoT devices 102 in the cluster. FIG. 6 further describes clusters of CIoT devices 102. Fig. 6 & [0060 – 0063] …FIG. 6 shows a master CIoT device 602-1 and a plurality of other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6 …The master CIoT device 602-1 can forward a firmware download file to the other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6…), wherein the secondary IoT device is in a low power communication range of the first leader IoT device (Adrangi; Fig. 1, [0018 – 0019] The CIoT device 102 (secondary device) is a user equipment (UE) configured to communicate via at least a low throughput and low power radio… For example, the CIoT devices 102 are equipped with a high throughput and high power radio (e.g., low range and high throughput radio) and a low throughput and low power radio…); 
	send instructions update to the first leader IoT device (Adrangi; [0068] FIG. 8 is a block diagram illustrating a method for secure firmware upgrade for CIoT devices…The process may further include connecting 863, by the CIoT UE device (leader), to the firmware pusher device…The process may further include receiving 867, by the CIoT UE device from the firmware pusher device, the firmware upgrade file…; Fig. 6 & [0060 – 0063] …FIG. 6 shows a master CIoT device 602-1 and a plurality of other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6 …The master CIoT device 602-1 can forward a firmware download file to the other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6…); 
	[
the first leader IoT device to: 
	[
	 and 
	send the instructions update to the secondary IoT device (Adrangi; [0068] FIG. 8 is a block diagram illustrating a method for secure firmware upgrade for CIoT devices…The process may further include connecting 863, by the CIoT UE device (leader), to the firmware pusher device…The process may further include receiving 867, by the CIoT UE device from the firmware pusher device, the firmware upgrade file…; Fig. 3 & [0037 – 0045] a system for updating CIoT device.)
But, Adrangi does not explicitly teach send a first update token to the secondary IoT device, wherein the update token comprises an authentication key; the first leader IoT device to: receive the update token from the secondary IoT device; authenticate the secondary IoT device based on the update token.
However, Agarmore teaches
send a first update token to the secondary IoT device (Agarmore; Fig. 2, col. 5: 18 – 21, For example, and as will be described in greater detail below, request module 104 may cause endpoint device 202 (secondary devices) to request to download, onto endpoint device 202, an application 208 from host server 206 (leader). 
col. 7: 49 – col. 8: 16, … In other examples, request module 104 may receive an authentication token from a host server that hosts an application for download and then return the authentication token to the host server within a request to receive the application… When the host server receives the authentication token within a request to download the application from request module 104, the host server may validate the authentication token and determine that the request came from an authorized user and/or endpoint device that was directed to download the application…), wherein the update token comprises an authentication key (Agarmore; col. 7: 25 – 28, The term "authentication token," as used herein, generally refers to any type or form of key, code, string, or other portion of data that may be used to verify the identity of a user or computing device); 
the first leader IoT device to: 
	receive the update token from the secondary IoT device (Agarmore; col. 7: 49 – col. 8: 16, … In other examples, request module 104 (request module is part of second device) may receive an authentication token from a host server (leader) that hosts an application for download and then return the authentication token to the host server within a request to receive the application… When the host server receives the authentication token within a request to download the application from request module 104, the host server may validate the authentication token and determine that the request came from an authorized user and/or endpoint device (second device) that was directed to download the application…); 
	authenticate the secondary IoT device based on the update token (Agarmore; col. 7: 49 – col. 8: 16, … In other examples, request module 104 may receive an authentication token from a host server that hosts an application for download and then return the authentication token to the host server within a request to receive the application… When the host server receives the authentication token within a request to download the application from request module 104, the host server may validate the authentication token and determine that the request came from an authorized user and/or endpoint device that was directed to download the application…)
Adrangi and Agarmore are in the same analogous art as they are in the same field of endeavor, updating/installing software and/or firmware.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Agarmore teachings into Adrangi invention to include authentication token, which is used by devices determine a device containing software, and the device validate the authentication token to verify the devices as suggested by Agarmore (col. 7: 49 – col. 8: 16.)

Claim 13
This limitation is already discussed in claim 8; therefore, it is rejected for the same reasons. 

Claim 14
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons. 

Claim 15
Adrangi also teaches 
the platform engine is to determine a second leader IoT device from the plurality of IoT devices (Adrangi; [0021] FIG. 1 illustrates a portion of the CIoT devices 102 in a cluster…At least one of the CIoT devices 102 in a cluster can be a master CIoT device (leader) that can distribute the firmware upgrade file received from the firmware pusher device 104 to the other CIoT devices 102 in the cluster. FIG. 6 further describes clusters of CIoT devices 102. Fig. 6 & [0060 – 0063] …FIG. 6 shows a master CIoT device 602-1 and a plurality of other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6 …The master CIoT device 602-1 can forward a firmware download file to the other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6…); and 
wherein the second leader IoT device is within the low power communication range of the secondary IoT device (Adrangi; Fig. 1, [0018 – 0019] The CIoT device 102 (secondary device) is a user equipment (UE) configured to communicate via at least a low throughput and low power radio… For example, the CIoT devices 102 are equipped with a high throughput and high power radio (e.g., low range and high throughput radio) and a low throughput and low power radio…)

Claim 16
a non-transitory machine-readable storage medium comprising instructions, that when executed, cause a processing resource to [0120] Example 26 is a computer-readable storage medium having stored thereon instructions that, when implemented by a computing device, cause the computing device to upgrade firmware of a cellular internet of things (CIoT) device: 
determine a first leader IoT device for a first region (Adrangi; [0021] FIG. 1 illustrates a portion of the CIoT devices 102 in a cluster…At least one of the CIoT devices 102 in a cluster can be a master CIoT device (first leader, second leader) that can distribute the firmware upgrade file received from the firmware pusher device 104 to the other CIoT devices 102 (first number of secondary devices, second number of secondary devices) in the cluster. FIG. 6 further describes clusters of CIoT devices 102. Fig. 6 & [0060 – 0063] …FIG. 6 shows a master CIoT device 602-1 and a plurality of other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6 …The master CIoT device 602-1 can forward a firmware download file to the other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6…); 
determine a second leader IoT device for a second region (Adrangi; [0021] FIG. 1 illustrates a portion of the CIoT devices 102 in a cluster…At least one of the CIoT devices 102 in a cluster can be a master CIoT device (first leader, second leader) that can distribute the firmware upgrade file received from the firmware pusher device 104 to the other CIoT devices 102 (first number of secondary devices, second number of secondary devices) in the cluster. FIG. 6 further describes clusters of CIoT devices 102. Fig. 6 & [0060 – 0063] …FIG. 6 shows a master CIoT device 602-1 and a plurality of other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6 …The master CIoT device 602-1 can forward a firmware download file to the other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6…); 
send a firmware update to the first and second leader IoT devices (Adrangi; [0021] FIG. 1 illustrates a portion of the CIoT devices 102 in a cluster…At least one of the CIoT devices 102 in a cluster can be a master CIoT device (first leader, second leader) that can distribute the firmware upgrade file received from the firmware pusher device 104 to the other CIoT devices 102 (first number of secondary devices, second number of secondary devices) in the cluster. FIG. 6 further describes clusters of CIoT devices 102. Fig. 6 & [0060 – 0063] …FIG. 6 shows a master CIoT device 602-1 and a plurality of other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6 …The master CIoT device 602-1 can forward a firmware download file to the other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6…); 
determine a first number of secondary IoT devices in the first region (Adrangi; [0021] FIG. 1 illustrates a portion of the CIoT devices 102 in a cluster…At least one of the CIoT devices 102 in a cluster can be a master CIoT device (first leader, second leader) that can distribute the firmware upgrade file received from the firmware pusher device 104 to the other CIoT devices 102 (first number of secondary devices, second number of secondary devices) in the cluster. FIG. 6 further describes clusters of CIoT devices 102. Fig. 6 & [0060 – 0063] …FIG. 6 shows a master CIoT device 602-1 and a plurality of other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6 …The master CIoT device 602-1 can forward a firmware download file to the other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6…); 
determine a second number of secondary IoT devices in the second region (Adrangi; [0021] FIG. 1 illustrates a portion of the CIoT devices 102 in a cluster…At least one of the CIoT devices 102 in a cluster can be a master CIoT device (first leader, second leader) that can distribute the firmware upgrade file received from the firmware pusher device 104 to the other CIoT devices 102 (first number of secondary devices, second number of secondary devices) in the cluster. FIG. 6 further describes clusters of CIoT devices 102. Fig. 6 & [0060 – 0063] …FIG. 6 shows a master CIoT device 602-1 and a plurality of other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6 …The master CIoT device 602-1 can forward a firmware download file to the other CIoT devices 602-2, 602-3, 602-4, 602-5, 602-6…)
But, Adrangi does not explicitly teach send a first update token to each of the first number of secondary IoT devices, wherein each first update token comprises information for the first leader IoT device to authenticate the first number of secondary IoT devices; and send a second update token to each of the second number of secondary IoT devices, wherein the second update token comprises information for second leader IoT device to authenticate the second number of secondary IoT devices.
However, Agarmore teaches 
send a first update token to each of the first number of secondary IoT devices (Agarmore; Fig. 2, col. 5: 18 – 21, For example, and as will be described in greater detail below, request module 104 may cause endpoint device 202 (secondary devices) to request to download, onto endpoint device 202, an application 208 from host server 206 (first leader, processing resource). 
col. 7: 49 – col. 8: 16, … In other examples, request module 104 may receive an authentication token (first token, second token) from a host server that hosts an application for download and then return the authentication token to the host server within a request to receive the application… When the host server receives the authentication token within a request to download the application from request module 104, the host server may validate the authentication token and determine that the request came from an authorized user and/or endpoint device that was directed to download the application…), wherein each first update token comprises information for the first leader IoT device to authenticate the first number of secondary IoT devices (Agarmore; col. 8: 4 – 16, As an example, the disclosed systems (operating within a host server) may embed or incorporate an authentication token within a URL that directs an endpoint device to the host server. For example, the host server may send, to request module 104, a URL such as "www.ApplicationDownloadPlatform.com/123456." In this example, "ApplicationDownloadPlatform" may represent the domain name of the host server and "123456" may represent the authentication token…); and 
send a second update token to each of the second number of secondary IoT devices (Agarmore; Fig. 2, col. 5: 18 – 21, For example, and as will be described in greater detail below, request module 104 may cause endpoint device 202 (secondary devices) to request to download, onto endpoint device 202, an application 208 from host server 206 (first leader, processing resource). 
col. 7: 49 – col. 8: 16, … In other examples, request module 104 may receive an authentication token (first token, second token) from a host server that hosts an application for download and then return the authentication token to the host server within a request to receive the application… When the host server receives the authentication token within a request to download the application from request module 104, the host server may validate the authentication token and determine that the request came from an authorized user and/or endpoint device that was directed to download the application…), wherein the second update token comprises information for second leader IoT device to authenticate the second number of secondary IoT devices (Agarmore; col. 8: 4 – 16, As an example, the disclosed systems (operating within a host server) may embed or incorporate an authentication token within a URL that directs an endpoint device to the host server. For example, the host server may send, to request module 104, a URL such as "www.ApplicationDownloadPlatform.com/123456." In this example, "ApplicationDownloadPlatform" may represent the domain name of the host server and "123456" may represent the authentication token…)
Adrangi and Agarmore are in the same analogous art as they are in the same field of endeavor, updating/installing software and/or firmware.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Agarmore teachings into Adrangi invention to include authentication token, which is used by devices determine a device containing software, and the device validate the authentication token to verify the devices as suggested by Agarmore (col. 7: 49 – col. 8: 16.)

Claim 17
Agarmore teaches the first update token comprises a first authentication key and the second update token comprises a second authentication key (Agarmore; col. 7: 25 – 28, The term "authentication token," as used herein, generally refers to any type or form of key, code, string, or other portion of data that may be used to verify the identity of a user or computing device) Motivation for incorporating Agarmore into Adrangi is the same as motivation in claim 16.

Claim 18
Agarmore teaches the second authentication key is different from the first authentication key (Agarmore; col. 7: 25 – 28, The term "authentication token," as used herein, generally refers to any type or form of key, code, string, or other portion of data that may be used to verify the identity of a user or computing device), same or different user/device [Wingdings font/0xE0] same or different authentication key, (emphasis added.) Motivation for incorporating Agarmore into Adrangi is the same as motivation in claim 16.

Claim 19
Agarmore teaches the first authentication key is the same as the second authentication key (Agarmore; col. 7: 25 – 28, The term "authentication token," as used herein, generally refers to any type or form of key, code, string, or other portion of data that may be used to verify the identity of a user or computing device) , same or different user/device [Wingdings font/0xE0] same or different authentication key, (emphasis added.) Motivation for incorporating Agarmore into Adrangi is the same as motivation in claim 16.

Claim 20
Agarmore teaches 
the first update token comprises an address for the first leader IoT device (Agarmore; col. 8: 4 – 16, As an example, the disclosed systems (operating within a host server) may embed or incorporate an authentication token within a URL (address) that directs an endpoint device to the host server (leader)…); and 
the second update tokens comprise an address for the second leader IoT device (Agarmore; col. 8: 4 – 16, As an example, the disclosed systems (operating within a host server) may embed or incorporate an authentication token within a URL (address) that directs an endpoint device to the host server (leader)…) Motivation for incorporating Agarmore into Adrangi is the same as motivation in claim 1.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Adrangi and Agarmore as applied to claim 11 above, and further in view of Timothy Claeys et al. (NPL; “Securing Complex IoT Platforms with Token Based Access Control and Authenticated Key Establishment”; hereinafter Claeys.)

Claim 12
Adrangi and Agarmore do not explicitly teach the platform engine is to send a leader authentication key to the first leader IoT device; and the first leader IoT device is to authenticate the secondary IoT device based on the leader authentication key.
However, Claeys teaches 
the platform engine is to send a leader authentication key to the first leader IoT device (Claeys; p. 2: right column, last half paragraph, … In step 2, the client makes an access token request to the authorization server. If the authorization server successfully processes the request from the client, it returns an access token (2). In the final step, the client (second device) presents the token (update token) to the resource server. If the resource server (leader) can validate the token, access is granted to the protected resource (3a) (update)…; 
p. 3: left column, first full paragraph, …ACE defines an additional defense against token theft. It introduces Proof-of-Possession (PoP) tokens. To generate PoP-tokens the authorization server binds cryptographic keys to the traditional access tokens. These so called PoP-keys can be symmetric or asymmetric key pairs. Symmetric PoP-keys are randomly generated by the authorization server. The authorization server shares one copy with the client. A second copy of the PoP-key (leader authentication key) is either stored by the authorization server to be used on token introspection or securely shared with the resource server (first leader) so that it can locally verify the PoP-tokens …The client uses the symmetric or asymmetric PoP-keys to demonstrate the possession of a secret to the resource server when accessing the protected resource through the presentation of its PoP-token.  It proves that the client (secondary device) is the valid owner of the token); and  
the first leader IoT device is to authenticate the secondary IoT device based on the leader authentication key (Claeys; p. 2: right column, last half paragraph, … In step 2, the client makes an access token request to the authorization server. If the authorization server successfully processes the request from the client, it returns an access token (2) In the final step, the client (second device) presents the token to the resource server. If the resource server (leader) can validate the token, access is granted to the protected resource (3a) (update)…; 
p. 3: left column, first full paragraph, …ACE defines an additional defense against token theft. It introduces Proof-of-Possession (PoP) tokens. To generate PoP-tokens the authorization server binds cryptographic keys to the traditional access tokens. These so called PoP-keys can be symmetric or asymmetric key pairs. Symmetric PoP-keys are randomly generated by the authorization server. The authorization server shares one copy with the client. A second copy of the PoP-key (first authentication leader key, second authentication leader key) is either stored by the authorization server to be used on token introspection or securely shared with the resource server (first leader, second leader) so that it can locally verify the PoP-tokens …The client uses the symmetric or asymmetric PoP-keys to demonstrate the possession of a secret to the resource server when accessing the protected resource through the presentation of its PoP-token.  It proves that the client is the valid owner of the token)
Adrangi, Agarmore, and Claeys are in the same analogous art as they are in the same field of endeavor, managing devices.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Claeys teachings into Adrangi/Agarmore invention to send a key to leader, wherein the key is used to authenticate a device as suggested by Claeys (p. 2: right column, last half paragraph; and p. 3: left column, first full paragraph.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194